In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated March 14, 2005, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. In opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]), the plaintiff submitted his own deposition testimony, in which he stated that he fell and was injured when he attempted to exit the defendant’s bus because his foot became caught on a protrusion on the top step of the bus (see Clark v Town of Scriba, 280 AD2d 915 [2001]) and the interior lights were not turned on so as to facilitate his safe egress at his scheduled stop (see Tarrazi v 2025 Richmond Ave. Assoc., 296 AD2d 542 [2002]; Shirman v New York City Tr. Auth., 264 AD2d 832 [1999]). Under the circumstances of this case, the plaintiff raised triable issues of fact regarding the defendant’s alleged negligence. Adams, J.P., Mastro, Fisher and Covello, JJ., concur.